Oficina del Consejero Especial para Prácticas Injustas
en el Empleo Relacionadas a Inmigración
Departamento de Justicia de los Estados Unidos División de Derechos Civiles

Preguntas frecuentes cuando el Nombre/Número de Seguro Social no coinciden
1.
¿Por qué recibí una carta de no-coincidencia de la Administración del Seguro Social (SSA por sus siglas en Ingles)?
Las cartas de no-coincidencia de la SSA se envían cuando hay una diferencia entre la información que un empleador le da a la
SSA acerca de un empleado y la información del empleado en los archivos de la SSA. Algunas situaciones comunes que
resultan en que la SSA mande cartas de no-coincidencia incluyen errores ortográficos, cambios de nombre, errores del
empleador al introducir los datos, o el uso indebido de números de Seguro Social. La carta de no-coincidencia en sí mismo
NO es una declaración sobre la ciudadanía de EE.UU. del empleado, ni de su estatus migratorio o de su elegibilidad para
trabajar en los Estados Unidos.
2.
He recibido una carta de no-coincidencia de la SSA , ¿qué hago?
Si usted está autorizado a trabajar y recibió una carta de no-coincidencia de la SSA, debería comparar la información de la
carta a lo que está escrito en su tarjeta de Seguro Social.
• Si la información contenida en la carta NO CONCUERDA con la información de su tarjeta de Seguro Social, llene el
formulario incluido en la carta y envíela por correo a la oficina del Seguro Social tan pronto como sea posible.
• Si toda la información en la carta coincide con lo que aparece en su tarjeta de Seguro Social, visite su oficina local del
Seguro Social tan pronto como sea posible para ver por qué se produjo la carta de no-coincidencia.
3.
¿Todas las cartas de no-coincidencia las manda la SSA?
No. Cartas de no-coincidencia pueden provenir de otros organismos gubernamentales o empresas privadas, tales como
compañías de seguros de salud y las empresas que llevan a cabo revisiones de antecedentes.
4.
Mi empleador recibió una carta de no-coincidencia de parte de una fuente distinta de la SSA, ¿qué hago?
Si usted está autorizado a trabajar y el empleador recibió una notificación de no-coincidencia de otra agencia o una empresa,
como una compañía de seguros de salud, usted debe pedir una copia de la notificación y la carta de no-coincidencia y:
• Póngase en contacto con la empresa/agencia para ver si la empresa entregó la información correcta a la SSA.
• Si la agencia/empresa presentó información correcta, visite su oficina local del Seguro Social para ver por qué la carta de
no-coincidencia se produjo.
5.
¿Qué derechos tengo si recibo una carta de no-coincidencia?
Su empleador no debe tomar ninguna acción en su contra (tal como despedirlo, suspenderlo o descenderlo, o retener su
salario, reducir sus horas de trabajo o dejar de entrenarlo) basado solamente en la información de la carta de nocoincidencia. Su empleador también no debe pedir más documentos, o requerirle que complete un nuevo formulario I-9,
basado en la notificación de la carta de no-coincidencia. Si su empleador hace cualquiera de estas cosas, debería contactarse
con nuestra oficina a la línea directa al 1-800-255-7688.
6.
Aparte de darme información acerca de mi carta de no-coincidencia, ¿qué más debo esperar de mi empleador?
Si usted está autorizado para trabajar, pero tiene un problema con la carta de no-coincidencia, su empleador debería
proveerle:
• Un período de tiempo razonable para resolver el problema de la carta de no-coincidencia.
• Igualdad de trato en respuesta a la carta de no-coincidencia, independiente De su estatus de ciudadanía u origen nacional.
• La capacidad de seguir trabajando mientras se resuelve el problema de la carta de no-coincidencia.
• Conversaciones periódicas con su empleador para determinar si se ha resuelto el problema de la carta de no-coincidencia.
7.
¿Dónde puedo obtener más información acerca de las cartas de no-coincidencia?
La Administración del Seguro Social tiene respuestas a las preguntas más frecuentes acerca de las cartas de no-coincidencia
que manda la SSA en http://ssa-custhelp.ssa.gov/app/answers/detail/a_id/1127 y http://ssa-custhelp.ssa.gov/app/
answers/detail/a_id/2199/kw/2199. Si tiene preguntas o necesita ayuda para responder a las cartas de No-Coincidencia o
notificaciones similares, llame a nuestra oficina a la línea directa al 1-800-255-7688 o visite
http://www.justice.gov/crt/about/osc/pdf/publications/SSA/FAQs.pdf.

Oficina del Consejero Especial para Prácticas Injustas en el Empleo Relacionadas a Inmigración
Línea directa gratuita: 1-800-255-7688 (lunes a viernes, 9am-5pm tiempo del este) Hay intérpretes disponibles
http://www.justice.gov/crt/about/osc/

Oficina del Consejero Especial para Prácticas Injustas
en el Empleo Relacionadas a Inmigración
Departamento de Justicia de los Estados Unidos División de Derechos Civiles

Cartas de “No-Coincidencia” de Nombre y Número de Seguro Social (SSN)
Información para empleados
LO QUE USTED DEBE SABER:
• Las cartas de No-coincidencia de Nombre/Número de Seguro Social (SSN) pueden provenir de la Administración del
Seguro Social (SSA), otras agencias gubernamentales o empresas privadas.
• Si usted o su empleador recibe una carta de no-coincidencia de la SSA, la carta tendrá instrucciones sobre qué hacer.
• Si usted o su empleador recibe un aviso de no-coincidencia de otras agencias gubernamentales o empresas privadas,
deberá verificar la información que la agencia o empresa le dio al Seguro Social. Si la información es correcta, póngase
en contacto con la SSA para ver por qué se produjo la carta de no-coincidencia.
• Información incorrecta o desactualizada puede causar cartas de no-coincidencia de Nombre/Número de Seguro
Social .
• Es su responsabilidad de actualizar su expediente con el Seguro Social tan pronto como sea posible después de
convertirse en ciudadano de EE.UU. o al cambiar de nombre debido a matrimonio, divorcio, o cualquier otra razón.
• Su empleador le puede pedir pruebas de lo que ha hecho para tratar de corregir una carta de no-coincidencia.

USTED DEBE PEDIRLE A SU EMPLEADOR:
• Más información por escrito explicando porque recibió la carta de no-coincidencia.
• Que se asegure de que sus archivos tengan su nombre y número de Seguro Social correctos.
• Que lo deje continuar trabajando, mientras soluciona su carta de no-coincidencia.
• Suficiente tiempo para reunir los documentos y corregir su carta de no-coincidencia.
• Que lo traten de la misma manera que a los demás empleados, independiente de su estado de ciudadanía u origen
nacional, mientras está solucionando su carta de no-coincidencia.

USTED DEBE LLAMAR A LA LÍNEA DIRECTA DE NUESTRA OFICINA AL 1-800-255-7688 SI SU EMPLEADOR:
• Le pide que complete un nuevo formulario I-9 basado únicamente en el aviso de la carta de no-coincidencia antes de
darle un período de tiempo razonable para corregir la carta de no-coincidencia.
• No le permite trabajar o reduce su salario/horas basado solamente en la carta de no-coincidencia.
• No le concede un tiempo razonable para corregir la carta de no-coincidencia.
• Aplica diferentes procedimientos correspondientes a la carta de no-coincidencia basándose en el origen nacional o
estatus de ciudadanía de los empleados.
• Le requiere que muestre otro documento de SSA o cualquier otra agencia del gobierno a causa de la carta de nocoincidencia.
Oficina del Consejero Especial para Prácticas Injustas en el Empleo Relacionadas a Inmigración
Línea directa gratuita: 1-800-255-7688 (lunes a viernes, 9am-5pm tiempo del este) Hay intérpretes disponibles
http://www.justice.gov/crt/about/osc/

